DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2017/0164487).

Regarding claim 9, Kim discloses a display apparatus (1, Fig. 2; page 3, para [0075]) comprising:
	a bottom chassis (40, Fig. 3; page 3, para [0076]), and
	a printed circuit board (PCB) (50, Fig. 3; page 4, para [0081]) installed on the bottom chassis (40, Fig. 3; page 4, para [0083]),
	wherein the bottom chassis (40, Fig. 3) includes a rear portion of a plate form (plate surface of 40, Fig. 3), a mounting boss (120, Fig. 3; page 4, para [0090]) protruding rearward from the rear portion (plate surface of 40, Fig. 3), and a mounting groove (121, Figs. 3 and 7; page 4, para [0091]) sunken on a side of the mounting boss (120, Figs. 3 and 7), and
	wherein the PCB (50, Fig. 3) comprises a substrate of a plate form (substrate plate of 50, Fig. 3) and a through hole (141/142, Fig. 3; page 4, para [0089]; page 5, para [0101]) arranged at the substrate (substrate plate of 50, Fig. 3) for a rear end (161, Fig. 3; page 4, para [0087]) of the mounting boss (120, Fig. 3) to pass through (161 passes through the through hole 141/142, Figs. 3-4).

Regarding claim 10, Kim discloses a display apparatus with all the limitations above and further discloses wherein the mounting groove (121, Figs. 3 and 7) includes a mounting portion (61, Fig. 7; page 4, para [0086]) extending in parallel with the rear portion (plate surface of 40, Fig. 3), and a guide (62, Fig. 7; page 4, para [0091]) extending slantingly backward (62 extending slantingly backward away from 50 relative to 61, Fig. 7) from the mounting portion (Kim: 61, Fig. 7).

Regarding claim 12, Kim discloses a display apparatus with all the limitations of claim 9 above and further discloses wherein the mounting groove (121, Figs. 3 and 7) comprises a mounting portion (61, Fig. 7; page 4, para [0086]) extending in parallel with the rear portion (plate surface of 40, Fig. 3), and a guide (62, Fig. 7; page 4, para [0091]) extending slantingly forward (62 extending slantingly forward toward 40 relative to 50, Figs. 3 and 7) from the mounting portion (Kim: 61, Fig. 7).

Regarding claim 14, Kim discloses a display apparatus with all the limitations of claim 9 above and further discloses wherein the mounting groove (121, Figs. 3 and 7) comprises a mounting portion (61, Fig. 7; page 4, para [0086]) extending in parallel with the rear portion (plate surface of 40, Fig. 3), and a pair of guides (left and right 62, Fig. 7) extending slantingly forward (right 62 extending slantingly forward toward 40 from 61 relative to 50, Figs. 3 and 7) and backward (left 62 extending slantingly backward to the left away from 61, Fig. 7) from the mounting portion (Kim: 61, Fig. 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2017/0164487) in view of Iura (WO 9627147).

Regarding claim 1, Kim discloses a display apparatus (1, Fig. 2; page 3, para [0075]) comprising:
	a bottom chassis (40, Fig. 3; page 3, para [0076]), and
	a printed circuit board (PCB) (50, Fig. 3; page 4, para [0081]) installed on the bottom chassis (40, Fig. 3; page 4, para [0083]),
	wherein the bottom chassis (40, Fig. 3) includes a rear portion of a plate form (plate surface of 40, Fig. 3), a mounting boss (120, Fig. 3; page 4, para [0090]) protruding rearward from the rear portion (plate surface of 40, Fig. 3), and a mounting groove (121, Figs. 3 and 7; page 4, para [0091]) sunken on a side of the mounting boss (120, Figs. 3 and 7), and
	wherein the PCB (50, Fig. 3) comprises a substrate of a plate form (substrate plate of 50, Fig. 3), a through hole (141/142, Fig. 3; page 4, para [0089]; page 5, para [0101]) arranged at the substrate (substrate plate of 50, Fig. 3) for a rear end (161, Fig. 3; page 4, para [0087]) of the mounting boss (120, Fig. 3) to pass through (161 passes through the through hole 141/142, Figs. 3-4).

Kim does not expressly disclose solder applied in an area on a surface of the substrate (surface of 50, Fig. 3) adjacent to the through hole (141/142, Fig. 3).  However, Iura discloses a display apparatus (1, Fig. 1; page 3, para [0003]) comprising a printed circuit board (15, Fig. 1; page 4, para [0011]) mounted to a chassis (10, Fig. 1; page 4, para [0011]) via a conductive material such as solder (26, Fig. 1; page 4, para [0011]) in order to provide grounding of the printed circuit board to the chassis (page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Iura to an area on a surface of the substrate (Kim: surface of 50, Fig. 3) adjacent to the through hole (Kim: 141/142, Fig. 3) of the PCB (Kim: 50, Fig. 3) of Kim in order to obtain the benefits of providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the bottom chassis (Kim: 40, Fig. 3) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 2, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the through hole (Kim: 141/142, Fig. 3) extends to have a width (Kim: horizontal width of 141/142, Fig. 3) and length (Kim: vertical length of 141/142, Fig. 3) perpendicular to a direction of the width (Kim: horizontal width of 141/142, Fig. 3).  Kim as modified by Iura does not expressly disclose wherein the solder (Iura: 26, Fig. 1) is applied to be adjacent to one of both ends in a direction of the length (Kim: vertical length of 141/142, Fig. 3) of the through hole (Kim: 141/142, Fig. 3).  However, Iura discloses that the solder (Iura: 26, Fig. 1) is applied to mount the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1) near a through hole portion (Iura: cutout portion at edge of 15 near 26, Fig. 1) in order to provide grounding of the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1; page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Kim as modified by Iura to be adjacent to one of both ends in a direction of the length (Kim: vertical length of 141/142, Fig. 3) of the through hole (Kim: 141/142, Fig. 3) in order to obtain the benefits of providing grounding of the printed circuit board (Kim: 50, Fig. 3; Iura: 15, Fig. 1) to the chassis (Kim: 40, Fig. 3; Iura: 10, Fig. 1) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 3, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the mounting boss (Kim: 120, Fig. 3) is formed into a truncated cone shape (Kim: truncated cone shape of 120, Fig. 3), and
	wherein the mounting groove (Kim: 121, Figs. 3 and 7) is formed in a portion of the mounting boss (Kim: 120, Fig. 3) having width corresponding to the through hole (Kim: 141/142, Figs. 3 and 7).

Regarding claim 4, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the mounting groove (Kim: 121, Figs. 3 and 7) is formed by a hole (Kim: hole of 121, Figs. 3 and 7; page 4, para [0091]) provided at one side of the mounting boss (Kim: 120, Fig. 3).

Regarding claim 5, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the mounting groove (Kim: 121, Figs. 3 and 7) includes a mounting portion (Kim: 61, Fig. 7; page 4, para [0086]) extending in parallel with the rear portion (Kim: plate surface of 40, Figs. 3 and 7), and a guide (Kim: 62, Fig. 7; page 4, para [0091]) extending slantingly from the mounting portion (Kim: 61, Fig. 7).

Regarding claim 6, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the guide (Kim: 62, Fig. 7) extends slantingly backward (Kim: 62 extends slantingly backward toward 50, Figs. 3 and 7).  Kim as modified by Iura does not expressly disclose wherein the solder (Iura: 26, Fig. 1) is applied onto a rear surface of the substrate (Kim: substrate plate of 50, Fig. 3).  However, Iura discloses that the solder (Iura: 26, Fig. 1) is applied to mount the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1) near a through hole portion (Iura: cutout portion at edge of 15 near 26, Fig. 1) in order to provide grounding of the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1; page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Kim as modified by Iura onto a rear surface of the substrate (Kim: rear surface of substrate plate of 50, Fig. 3) in order to obtain the benefits of providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the chassis (Kim: 40, Fig. 1) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 7, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the guide (Kim: 62, Fig. 7) extends slantingly forward (Kim: 62 extends slantingly forward toward 40, Figs. 3 and 7).

Regarding claim 8, Kim as modified by Iura discloses a display apparatus with all the limitations above and further discloses wherein the guide (Kim: 62, Fig. 7) comprises a pair of guides (Kim: left and right 62, Fig. 7) extending forward (Kim: right 62 extends forward toward 40 relative to 50, Figs. 3 and 7) and backward (Kim: left 62 extends backward to the left relative to 61, Fig. 7) from the mounting portion (Kim: 61, Fig. 7).  Kim as modified by Iura does not expressly disclose wherein the solder (Iura: 26, Fig. 1) is applied on each of front and rear surfaces of the substrate (Kim: front and rear surfaces of substrate plate of 50, Figs. 3 and 7).  However, Iura discloses that the solder (Iura: 26, Fig. 1) is applied to mount the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1) near a through hole portion (Iura: cutout portion at edge of 15 near 26, Fig. 1) in order to provide grounding of the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1; page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Kim as modified by Iura on each of front and rear surfaces of the substrate (Kim: front and rear surfaces of substrate plate of 50, Figs. 3 and 7) in order to obtain the benefits of securely providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the chassis (Kim: 40, Fig. 1) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 11, Kim discloses a display apparatus with all the limitations of claim 10 above but does not expressly disclose wherein the PCB (50, Fig. 3) comprises solder applied on an area on a rear surface of the substrate (rear surface of substrate of 50, Fig. 3) adjacent to the through hole (141/142, Fig. 3).  However, Iura discloses a display apparatus (1, Fig. 1; page 3, para [0003]) comprising a printed circuit board (15, Fig. 1; page 4, para [0011]) mounted to a chassis (10, Fig. 1; page 4, para [0011]) via a conductive material such as solder (26, Fig. 1; page 4, para [0011]) in order to provide grounding of the printed circuit board to the chassis (page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Iura to an area on a rear surface of the substrate (Kim: rear surface of substrate of 50, Fig. 3) adjacent to the through hole (Kim: 141/142, Fig. 3) of the PCB (Kim: 50, Fig. 3) of Kim in order to obtain the benefits of providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the bottom chassis (Kim: 40, Fig. 3) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 13, Kim discloses a display apparatus with all the limitations of claim 12 above but does not expressly disclose wherein the PCB (50, Fig. 3) further comprises solder applied on an area on a front surface of the substrate (Kim: front surface of substrate plate of 50 facing 40, Figs. 3 and 7) adjacent to the through hole (141/142, Figs. 3 and 7).  However, Iura discloses that the solder (Iura: 26, Fig. 1) is applied to mount the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1) near a through hole portion (Iura: cutout portion at edge of 15 near 26, Fig. 1) in order to provide grounding of the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1; page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Iura on an area on a front surface of the substrate (Kim: front surface of substrate plate of 50 facing 40, Figs. 3 and 7) adjacent to the through hole (Kim: 141/142/ Figs. 3 and 7) in order to obtain the benefits of securely providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the chassis (Kim: 40, Fig. 1) as taught by Iura (Fig. 1; page 4, para [0011]).

Regarding claim 15, Kim discloses a display apparatus with all the limitations of claim 14 above but does not expressly disclose solder applied on some areas on front and rear surfaces of the substrate (front and rear surfaces of substrate plate of 50, Figs. 3 and 7) adjacent to the through hole (141/142, Fig. 3).  However, Iura discloses a display apparatus (1, Fig. 1; page 3, para [0003]) comprising a printed circuit board (15, Fig. 1; page 4, para [0011]) mounted to a chassis (10, Fig. 1; page 4, para [0011]) via a conductive material such as solder (26, Fig. 1; page 4, para [0011]), wherein the solder is applied to mount the printed circuit board (15, Fig. 1) to the chassis (10, Fig. 1) near a through hole portion (cutout portion at edge of 15 near 26, Fig. 1) in order to provide grounding of the printed circuit board (Iura: 15, Fig. 1) to the chassis (Iura: 10, Fig. 1; page 4, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the solder (Iura: 26, Fig. 1) of Iura on some areas on front and rear surfaces of the substrate (Kim: front and rear surfaces of substrate plate of 50, Figs. 3 and 7) adjacent to the through hole (Kim: 141/142, Fig. 3) of Kim in order to obtain the benefits of securely providing grounding of the printed circuit board (Kim: 50, Fig. 3) to the chassis (Kim: 40, Fig. 1) as taught by Iura (Fig. 1; page 4, para [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871